DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 15 – 20 are objected to because of the following informalities.  Appropriate correction is required.
Claim 15, lines 6-7: “a fluid cylinder” should read --the fluid cylinder--.
Claim 15, line 14: “at the least one groove” should read --the at least one groove--.
Claims 16 – 20 are objected to for being dependent on claim 15.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 – 3, 7, 10, 11, 15, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel et al. (US 2010/0143163 – herein after Patel).
In reference to claim 1, Patel discloses a suction cover assembly (in fig. 9) for a reciprocating pump assembly (seen in figs. 1-3), said suction cover assembly comprising (fig. 9 and ¶33-¶36): 
a suction cover (83) having a body that is configured to be held at least partially within an access port (85) of a fluid cylinder (17) of the reciprocating pump assembly, the body of the suction cover comprising a receptacle (hole 95) that includes at least one radial opening (threads in hole 95) that extends (circumferentially) through the body, and 
a suction cover retainer comprising a plug (107 or 107+111) configured to be at least partially received within the receptacle (hole 95) of the body of the suction cover (83), the suction cover retainer comprising at least one retention segment (threads 109 on bolt 107) configured to be held within the at least one radial opening (threads in hole 95) of the body of the suction cover, wherein the plug is configured to be moved between a locked position wherein the at least one retention segment is in a radially extended position (i.e. bolt moving to the left in view of fig. 9 in order to be tightened; radially extended position being a position where bolt is tightened to a suitable torque) and an unlocked position wherein the at least one retention segment is in a radially retracted position (i.e. bolt moving to the right in view of fig. 9 in order to be loosened or removed; radially retracted position being a position where bolt is removed).
In reference to claim 2, Patel discloses the suction cover assembly, wherein (see fig. 9) the plug (bolt 107) is configured to be rotated between the locked position and the unlocked position (107 is capable of having the claimed feature).
In reference to claim 3, Patel discloses the suction cover assembly, wherein (see fig. 9) the plug (107+111) comprises a smaller diameter segment (107) and a larger diameter segment (111), the larger diameter segment (111) being configured to engage the at least one retention segment (threads 109 on bolt 107) when the plug is in the locked position (as seen in fig. 9 or fig. 10: some of threads 109 engages the inner circumferential surface of 111).
In reference to claim 7, Patel discloses the suction cover assembly, further comprising a cap (22) configured to be mounted to an end portion (right end portion) of the body of the suction cover (83).
In reference to claim 10, Patel discloses a suction cover assembly (in fig. 9) for a reciprocating pump assembly (seen in figs. 1-3), said suction cover assembly comprising (fig. 9 and ¶33-¶36): 
a suction cover (83) having a body that is configured to be held at least partially within an access port (85) of a fluid cylinder (17) of the reciprocating pump assembly, the body of the suction cover extending a length along a central cover axis (101), the body of the suction cover comprising a receptacle (hole 95) that includes at least one radial opening (threads in hole 95) that extends through the body radially (certain depth in radial direction is associated with the threads in hole 95) relative to the central cover axis; and 
a suction cover retainer comprising a plug (107 or 107+111) at least partially received within the receptacle (hole 95) of the body of the suction cover (83), the plug extending a length along a central plug axis (same as that of axis 101), the suction cover retainer comprising at least one retention segment (threads 109 on bolt 107) held within the at least one radial opening (threads in hole 95) of the body of the suction cover, the plug being configured to be rotated within the receptacle about the central plug axis between a locked position (i.e. bolt moving to the left in view of fig. 9 in order to be tightened) and an unlocked position (i.e. bolt moving to the right in view of fig. 9 in order to be loosened or removed), wherein the at least one retention segment (threads 109 on bolt 107) is configured to extend radially outward relative to the central plug axis (101) into at least one groove (defined by portion 89) of the access port in the locked position of the plug, and wherein the at least one retention segment (threads 109 on bolt 107) is configured to be retracted relative to the central plug axis from the at least one groove of the access port in the unlocked position of the plug.
In reference to claim 15, Patel discloses a fluid end section (seen in fig. 9) for a reciprocating pump assembly (seen in figs. 1-3), the fluid end section comprising: 
a fluid cylinder (17) comprising a pressure chamber (39) and an access port (85), the access port extending along a central longitudinal axis (101), the access port comprising at least one groove (defined by portion 89); and 
a suction cover assembly (in fig. 9) comprising: 
a suction cover (83) having a body held at least partially within the access port of a fluid cylinder (17), the body comprising a receptacle (hole 95) that includes at least one radial opening (threads in hole 95) that extends through the body radially relative to the central longitudinal axis; and 
a suction cover retainer comprising a plug (107 or 107+111) at least partially received within the receptacle (hole 95) of the body of the suction cover (83), the suction cover retainer comprising at least one retention segment (threads 109 on bolt 107) held within the at least one radial opening (threads in hole 95) of the body of the suction cover, the plug being rotatable within the receptacle between a locked position (i.e. bolt moving to the left in view of fig. 9 in order to be tightened) and an unlocked position (i.e. bolt moving to the right in view of fig. 9 in order to be loosened or removed), wherein the at least one retention segment extends into the at least one groove (defined by portion 89) of the access port in the locked position of the plug, and wherein the at least one retention segment is retracted from the at least one groove of the access port in the unlocked position of the plug. 
In reference to claims 11 and 16, see rejection of claim 3 above.
In reference to claim 20, Patel discloses the fluid end section, wherein the at least one groove (defined by portion 89) of the access port comprises a side wall (see fig. A below) that extends at an oblique angle (angle being 90°) relative to the central longitudinal axis of the access port.

    PNG
    media_image1.png
    511
    800
    media_image1.png
    Greyscale

Fig. A: Edited fig. 9 of Patel to show claim interpretation.
Claims 1, 2, 4 – 10, 12 – 15 and 17 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith, Jason D. (US 2016/0108910 – herein after Smith).
In reference to claim 1, Smith discloses a suction cover assembly (in figs. 3A, 3B) for a reciprocating pump assembly (seen in figs. 1-2 or fig. 7), said suction cover assembly comprising (figs. 3A-6 and ¶28-¶40): 
a suction cover (202 or 202+204) having a body  that is configured to be held at least partially within an access port (110, in fig. 2 or 238 in fig. 7, see ¶46-¶47) of a fluid cylinder (124, in fig. 2) of the reciprocating pump assembly, the body of the suction cover comprising a receptacle that includes at least one radial opening (286, in fig. 4) that extends (partially) through the body [if suction cover is 202, then receptacle is a space in distal end 210 with radial opening(s) 286 or if suction cover is 202+204, then (in view of figs. 4 and 5) receptacle is a space with radial opening(s) 286 and profiled keyway 254], and 
a suction cover retainer comprising a plug (206) configured to be at least partially received within the receptacle of the body of the suction cover (202 or 202+204) [if suction cover is 202, then portion of spring plungers 264 present in the plug 206 are partially received within the radial openings 286 in cover 202 or if suction cover is 202+204, then plug 206 is partially received within the suction cover 202+204 in view of fig. 3B], the suction cover retainer comprising at least one retention segment (portion of 264) configured to be held within the at least one radial opening (286) of the body of the suction cover [as discussed in ¶43: portion of spring plungers 264 present in the plug 206 are partially received within the radial openings 286 in cover 202], wherein the plug (206) is configured to be moved between a locked position wherein the at least one retention segment is in a radially extended position (position in which 264 engages into 286) and an unlocked position wherein the at least one retention segment is in a radially retracted position (while 206 is being removed, portion of 264 disengages from 286) [as discussed in ¶38-¶44].
In reference to claim 2, Smith discloses the suction cover assembly, wherein the plug (206) is configured to be rotated between the locked position and the unlocked position.
In reference to claim 4, Smith discloses the suction cover assembly, wherein the plug (206) extends a length along a central plug axis (see fig. B below: axis labelled “A”), the plug (206) being tapered inwardly (partially) along the length of the plug (see fig. B below: circled portion(s) of the plug being tapered inwardly as claimed).

    PNG
    media_image2.png
    576
    718
    media_image2.png
    Greyscale

Fig. B: Edited fig. 3A of Smith to show claim interpretation.
In reference to claim 5, Smith discloses the suction cover assembly, wherein (if suction cover is 202+204) the receptacle (in view of figs. 4 and 5: receptacle is a space with radial opening(s) 286 and profiled keyway 254) of the suction cover (202+204) comprises a channel (within 254 in 204 in view of fig. 5) that extends a length within the body of the suction cover, the length of the channel comprising an entrance segment (portion 262/260 of 206 that enters the channel from right side in view of fig. 3A) and a locking segment (portion of 202 with 286 that enters the channel from left side in view of fig. 3A), the suction cover retainer comprising a pin (264) configured to be held by the plug (206), an end portion of the pin (264) [i.e. portion of 264 seen in fig. 6] being configured to extend within the locking segment (286) of the channel when the plug is in the locked position [as discussed in ¶43: portion of spring plungers 264 present in the plug 206 are partially received within the radial openings 286 in cover 202].
In reference to claim 6, Smith discloses the suction cover assembly, wherein (if suction cover is 202+204) the receptacle (in view of figs. 4 and 5: receptacle is a space with radial opening(s) 286 and profiled keyway 254) of the suction cover comprises a channel (within 254 in 204 in view of fig. 5) that extends a length within the body of the suction cover, the suction cover retainer comprising a pin (264) configured to be held by the plug (206), an end portion of the pin (264) [i.e. portion of 264 seen in fig. 6] being configured to extend within the channel when the plug is received within the receptacle of the body of the suction cover (in view of fig. 3B), wherein the length of the channel comprises one of an L-shape or a U-shape (see ¶37: shape of 254 is regular hexagonal shape with walls of 254 curved inwardly; the length of channel thus comprising of U-shape in view of fig. 5).
In reference to claim 7, Smith discloses the suction cover assembly, further comprising a cap (204) configured to be mounted to an end portion (distal end portion 210) of the body of the suction cover (202).
In reference to claim 8, Smith discloses the suction cover assembly, further comprising a cap (204) configured to be mounted to an end portion (right end portion) of the body of the suction cover (202), the cap (204) comprising a notch (254), the suction cover retainer comprising a pin (264) configured to be held by the plug (206), an end portion of the pin being configured to be received within the notch of the cap when the plug is in the unlocked position (i.e. when the plug is being removed), the cap (204) being configured to provide an axial stop to the end portion of the pin when the plug is in the locked position (when the suction cover assembly is assembled in to the pump, the cap 204 in cooperation with cover 202 prevents the key 206 with pin 264 to be moved to the left in view of fig. 3B).
In reference to claim 9, Smith discloses the suction cover assembly, wherein the suction cover retainer comprises a pin (272) held by the plug (206), the pin defining a handle (272) of the suction cover retainer.
In reference to claim 10, Smith discloses a suction cover assembly (in figs. 3A, 3B) for a reciprocating pump assembly (seen in figs. 1-2 or fig. 7), said suction cover assembly comprising: 
a suction cover (202 or 202+204) having a body  that is configured to be held at least partially within an access port (110, in fig. 2 or 238 in fig. 7, see ¶46-¶47) of a fluid cylinder (124, in fig. 2) of the reciprocating pump assembly, the body of the suction cover extending a length along a central cover axis (see fig. B above: axis labelled “A”), the body of the suction cover comprising a receptacle that includes at least one radial opening (286, in fig. 4) that extends through the body radially relative to the central cover axis [if suction cover is 202, then receptacle is a space in distal end 210 with radial opening(s) 286 or if suction cover is 202+204, then (in view of figs. 4 and 5) receptacle is a space with radial opening(s) 286 and profiled keyway 254]; and 
a suction cover retainer comprising a plug (206) at least partially received within the receptacle of the body of the suction cover (202 or 202+204) [if suction cover is 202, then portion of spring plungers 264 present in the plug 206 are partially received within the radial openings 286 in cover 202 or if suction cover is 202+204, then plug 206 is partially received within the suction cover 202+204 in view of fig. 3B], the plug (206) extending a length along a central plug axis (axis same as that of axis A shown in fig. B above), the suction cover retainer comprising at least one retention segment (264) held within the at least one radial opening (286) of the body of the suction cover [as discussed in ¶43: portion of spring plungers 264 present in the plug 206 are partially received within the radial openings 286 in cover 202], the plug [as discussed in ¶38-¶44] being configured to be rotated within the receptacle about the central plug axis between a locked position (position in which 264 engages into 286) and an unlocked position (while 206 is being removed, 264 not in engagement with 286), wherein the at least one retention segment (264) is configured to extend radially outward relative to the central plug axis into at least one groove of the access port in the locked position of the plug (in locked position, 264 engages with 286; 264 has a portion that extends radially outward relative to the central plug axis), and wherein the at least one retention segment is configured to be retracted relative to the central plug axis from the at least one groove of the access port in the unlocked position of the plug [as discussed in ¶38-¶44].
In reference to claim 15,  Smith discloses a fluid end section (seen in fig. 7) for a reciprocating pump assembly (as discussed in ¶46), the fluid end section comprising: 
a fluid cylinder (104, in fig. 2) comprising a pressure chamber (124) and an access port (110, in fig. 2 or 238 in fig. 7, see ¶46-¶47), the access port extending along a central longitudinal axis (into and out of page in fig. 7 or horizontal direction in view of fig. 2), the access port comprising at least one groove (portion in which element 202 is to be received); and 
a suction cover assembly comprising (figs. 3A-6 and ¶28-¶40): 
a suction cover (202 or 202+204) having a body held at least partially within the access port of a fluid cylinder, the body comprising a receptacle that includes at least one radial opening (286, in fig. 4) that extends through the body radially relative to the central longitudinal axis (the opening 286 partially extends in both radial and axial manner relative to the longitudinal axis) [if suction cover is 202, then receptacle is a space in distal end 210 with radial opening(s) 286 or if suction cover is 202+204, then (in view of figs. 4 and 5) receptacle is a space with radial opening(s) 286 and profiled keyway 254]; and 
a suction cover retainer comprising a plug (206) at least partially received within the receptacle of the body of the suction cover (202 or 202+204) [if suction cover is 202, then portion of spring plungers 264 present in the plug 206 are partially received within the radial openings 286 in cover 202 or if suction cover is 202+204, then plug 206 is partially received within the suction cover 202+204 in view of fig. 3B], the suction cover retainer comprising at least one retention segment (264) held within the at least one radial opening (286) of the body of the suction cover as discussed in ¶43: portion of spring plungers 264 present in the plug 206 are partially received within the radial openings 286 in cover 202], the plug being rotatable within the receptacle between a locked position (position in which 264 engages into 286) and an unlocked position (while 206 is being removed, 264 not in engagement with 286), wherein the at least one retention segment (264) extends into the at least one groove of the access port in the locked position of the plug, and wherein the at least one retention segment (264) is retracted from the at least one groove of the access port in the unlocked position of the plug [as discussed in ¶38-¶44].
In reference to claims 12 and 17, see rejection of claim 4 above.
In reference to claims 13 and 18, see rejection of claim 5 above.
In reference to claims 14 and 19, see rejection of claim 8 above.
In reference to claim 20, Smith discloses the fluid end section, wherein the at least one groove (portion in which element 202 is to be received) of the access port (110, in fig. 2 or 238 in fig. 7, see ¶46-¶47) comprises a side wall (242 in fig. 7) that extends at an oblique angle (angle being 90°) relative to the central longitudinal axis of the access port.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Todorov teaches a similar suction cover assembly for a reciprocating pump assembly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

/CHIRAG JARIWALA/Examiner, Art Unit 3746